Application for approval, pursuant to subdivision 5 of section ■495 of the Judiciary Law of the organization and incorporation of Tioga County Legal Aid Society, Inc., granted upon the following conditions: (1) approval is limited to a term of two years from the date of this decision, with leave to apply for extension of the period as conditions may warrant when application is made, and (2) in addition to the requirements of the certificate .of incorporation.for compliance with statutes, rules and court decisions regulating the conduct of attorneys, the corporation, and its agents and employees, shall comply in all respects with the Code of Professional Responsibility adopted by the American Bar Association and approved by the New York State Bar Association, effective January 1, 1970. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.